In an action to foreclose a mechanic’s lien, defendant Rasby Realty, Inc., apeals from a judgment of the Supreme Court, Richmond County, entered June 3, 1964, in favor of plaintiff R. W. Baylor Co., Inc. Said judgment confirmed the report of a Referee appointed to hear and report. Judgment affirmed, without costs. In support of its sole argument that the Referee’s findings were contrary to the weight of allegedly uneontroverted evidence, appellant’s brief set forth a detailed factual argument in which it referred only to the hearing transcript. Appellant failed to provide in its appendix any part of the testimony taken before the Referee (cf. CPLR 5528). We are therefore constrained to affirm the judgment (E. P. Reynolds, Inc. v. Nager Elec. Co., 21 A D 2d 306; Perry v. Tauro, 21 A D 2d 804; Di Francesco v. Di Francesco, 23 A D 2d 740). Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.